Exhibit 10.1




 

IN THE CIRCUIT COURT OF THE 15TH JUDICIAL CIRCUIT IN AND FOR PALM BEACH COUNTY,
FLORIDA




CASE NO.: 50 2009 CA 020142 XXXX MB (AJ)

LEONARD TUCKER, as Co-Trustee on behalf of THE TUCKER FAMILY SPENDTHRIFT TRUST,

 

Plaintiff,

 

v.

 

EXPLORATIONS GROUP, INC., a Delaware corporation,

 

Defendant.
____________________________________/

 

STIPULATION OF SETTLEMENT

 

THIS STIPULATION OF SETTLEMENT is executed on the 25th day of January, 2010
between and among LEONARD TUCKER, as Co-Trustee on behalf of the Tucker Family
Spendthrift Trust ("Plaintiff") and EXPLORATIONS GROUP, Inc., a Delaware
corporation ("Defendant") n/k/a Hawk Systems, Inc. and the parties have agreed
as follows: 

1.

Defendant shall duly issue 3,960,030 shares of the common stock of Hawk Systems,
Inc., in certificated form, and which certificates shall contain a restrictive
legend limiting their sale or transfer pursuant to Rule 144 of the Rules of the
United States Securities and Exchange Commission and any other applicable laws
and rules subject to anti-dilutive rights for a period of three fiscal months
thereafter pursuant to which additional shares of common stock and any capital
stock be issued to the Plaintiff in such amounts if required so that the common
stock and capital stock owned by Plaintiff shall be equal to 9.96% of all
Defendant’s





--------------------------------------------------------------------------------

outstanding and reserved common stock and capital stock at the end of the three
months following receipt of the common stock.  All certificates issued shall be
in accordance with all applicable law and rules.  Plaintiff represents that it
has paid the consideration at the time or prior to the issuance of the
Convertible Bond dated May, 2004 that is the subject of this litigation.
 Defendant shall also duly issue 64,165 shares of Series B Preferred Stock of
Hawk Systems, Inc. in certificated form, and which shall contain
a restrictive legend limiting their sale or transfer pursuant to Rule 144 of the
Rules of the United States Securities and Exchange Commission and all other laws
and rules subject to anti-dilutive rights for a period of three fiscal months
thereafter pursuant to which additional shares of Series B Preferred Stock may
be issued to the Plaintiff in such amounts if required so that the Series B
Preferred Stock owned by Plaintiff shall be equal to 9.96% of all Defendant’s
outstanding and reserved Series B Preferred Stock at the end of the three months
following receipt of the Series B Preferred Stock.  All certificates issued
shall be in accordance with all laws and rules.  Receipt by the Plaintiff of the
share certificates within two business (2) days stated herein shall be in full
and final settlement and payment of all outstanding claims, whether known or
unknown, against Defendant subject to Plaintiff’s anti-dilutive rights as stated
herein.   Upon execution of this Stipulation of Settlement, Plaintiff may
provide a certificate (the “Certificate”) in the form attached as Exhibit “A” to
Defendant’s counsel with a written request that the Defendant’s counsel provide
an opinion to the Defendant’s transfer agent in the form attached as Exhibit
“B.”  Plaintiff shall provide Defendant’s counsel with any updated information
at the request of Defendant’s counsel to that contained on the completed
Certificate.  Issuance of an opinion in conformity with Exhibit “B” shall be
within the absolute discretion of Defendant’s counsel.  In the event that
Defendant’s counsel does not issue an





2







--------------------------------------------------------------------------------

opinion as set forth herein, this Stipulation of Settlement and the Releases
referred to in section 2 below, shall be null and void ab initio unless the
parties agree differently in writing.

2.

Upon receipt of the share certificates as set forth in paragraph 1 above, the
parties for themselves and their present and former heirs, beneficiaries,
successors,  and assigns release and forever discharge each other, their
present officers, agents and employees from any and all claims against from any
and all claims and demands which have been or may have been based upon any facts
or circumstances that arose or existed on or prior to the date the parties shall
execute this Stipulation of Settlement and they shall execute General Releases
attached hereto as Exhibits C and D and Plaintiff shall file the Stipulation and
Order of Dismissal With Prejudice, attached as Exhibit E. In addition, Plaintiff
shall tender the original Convertible Bond and any and all amendments thereto
to counsel to Hawk Systems, Inc. for cancellation.  

3.

The parties shall execute such other and further documents as may be typical for
settlements of this type and as may reasonably be requested by any party hereto
in order to implement or further assure the terms hereof.  This Stipulation of
Settlement may be executed in counterparts.

4.

The parties shall each bear the costs of their respective attorneys and experts
and each has executed this Stipulation of Settlement freely and voluntarily
after consulting with their counsel. In settling this dispute, neither party
admits or concedes the truth of any allegations contained in the pleadings or
concedes or acknowledges that they have any liability to the other and are
settling this case to avoid the cost and expense of further proceedings and to
bring finality to this matter. 











3







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Stipulation of Settlement
Agreement on and as of the date first written above. 

 

PLAINTIFF:

 

LEONARD TUCKER, as Co-Trustee on behalf

of the TUCKER FAMILY SPENDTHRIFT TRUST    

 

 

By: /s/ Leonard Tucker

     ____________________________________

     LEONARD TUCKER, Co-Trustee

 

 

DEFENDANT:

 

HAWK SYSTEMS, INC.

 

 

By: /s/ David Coriaty 

      ___________________________________

      DAVID CORIATY, Director








4





